Citation Nr: 0512854	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right heel decubitus ulcer, for the 
purpose of accrued benefits.  

2.  Entitlement to service connection for the case of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1956 to March 
1960.  The veteran is deceased, and the appellant is his 
surviving spouse. 

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The case was remanded 
for additional development in February 2004, and this case is 
now ready for final appellate review. 


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating that 
the veteran developed a right heel decubitus ulcer as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault at a VA 
hospital initiated in June 1998, or as a result of an event 
not reasonably foreseeable.

2.  The veteran died in December 1999 due to a myocardial 
infarction caused by renal failure; service connection was 
not in effect for a renal disability, or for any other 
disability, at the time of the veteran's death.  
 
3.  There is no competent evidence linking the renal failure 
or any other condition which caused the veteran's death to 
symptomatology or pathology relating to the veteran's active 
military service.  



CONCLUSIONS OF LAW

1.  A right heel decubitus ulcer was not the result of 
negligent or otherwise improper VA treatment, or an event not 
reasonably foreseeable, and the criteria for accrued benefits 
are not met.  38 U.S.C.A. §§ 1151, 5121 (West 2002); 69 Fed. 
Reg. 46,433-35 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§§ 3.154, 3.361); 38 C.F.R. § 3.1000 (2004). 

2.  A disability resulting from improper VA medical treatment 
or an event not reasonably foreseeable, or incurred in or 
aggravated by active military service, did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1151, 1310 (West 2002); 38 C.F.R. 
§§ 3.102, 3.312 (2004); 69 Fed. Reg. 46,433-35 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. §§ 3.154, 3.361).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,


the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a March 2004 letter, the RO advised the appellant of the 
VCAA and its effect on her claims.  In addition, the 
appellant was advised, by virtue of a detailed December 2002 
statement of the case (SOC) and December 2004 supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate her claims  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claims, and that the December 2002 SOC and 
December 2004 SSOC issued by the RO clarified what evidence 
would be required to establish entitlement to the benefits 
sought.  Further, the claims file reflects that the December 
2004 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents need to be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield v. Nicholson, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Legal Criteria/Analysis

Prior to the appellant's death in December 1999 from a 
myocardial infarction due to renal failure (See Alabama 
Certificate of Death signed December 27, 1999) his claim for 
benefits under 38 U.S.C.A. § 1151 for alleged improper 
treatment at a VA medical facility, initiated in June 1998, 
was still pending.  The law and regulations governing claims 
for accrued benefits, as applicable to this case, state that, 
upon the death of a veteran, his or her lawful surviving 
spouse may be paid periodic monetary benefits to which he or 
she was entitled at the time of death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004).  A consequence of the derivative 
nature of a surviving spouse's claim for entitlement to a 
veteran's accrued benefits is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to base his or her own application.  
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1996). 

In the instant case, the appellant in September 2000 filed a 
timely claim for accrued benefits in conjunction with her 
claim for Dependency and Indemnity Compensation (DIC).  The 
basis of the appellant's DIC claim is that service connection 
should be granted for the cause of the veteran's death based 
upon an asserted connection between disability claimed to 
have resulted from improper VA treatment in June 1998; 
namely, a right heel decubitus ulcer, and the ultimate cause 
of the veteran's death.  (See September 2002 Notice of 
Disagreement and January 2003 VA Form 9).  

Under the provisions of 38 U.S.C.A. § 1151 (West 2002), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2003).

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See 38 C.F.R. § 3.358(c)(3) (1994).

Those interpretations and the cited regulatory provision were 
invalidated by the U.S. Court of Appeals for Veterans Claims 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the aforementioned 
case law.  The amendment was made effective on November 25, 
1991, the date the initial Gardner decision was issued.  60 
Fed. Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) 
(codified at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  See 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that, more recently, new regulations pertaining to 
disabilities resulting from VA negligence, which implement 
the post-Gardner changes to 38 U.S.C.A. § 1151, have been 
issued, and went into effect on September 2, 2004.  See 69 
Fed. Reg. 46,426 (Aug. 3, 2004).  In this case, the 
appellant's claim for benefits under 38 U.S.C.A. § 1151 was 
filed after the effective date of the amendment thereto.  
Therefore, the 1997 statutory amendment, and the implementing 
regulatory revisions, apply herein.

Thus, for purposes of this section, a claimed disability is a 
qualifying additional disability if such disability was not 
the result of the veteran's willful misconduct and (1) the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, and the proximate cause of the 
disability was due to either (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

As noted, the pertinent implementing regulations, effective 
from September 2, 2004, are found in 69 Fed. Reg. 46,433-35 
(Aug. 3, 2004) (to be codified at 38 C.F.R. § 3.361), as 
follows.

§ 3.361 - Benefits under 38 U.S.C. 1151(a) for 
additional disability or death due to hospital 
care, medical or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy program. 

(a)  Claims subject to this section - (1) General.  
Except as provided in paragraph (2), this section 
applies to claims received by VA on or after 
October 1, 1997.  This includes original claims and 
claims to reopen or otherwise readjudicate a 
previous claim for benefits under 38 U.S.C. 1151 or 
its predecessors.  The effective date of benefits 
is subject to the provisions of § 3.400(i).  For 
claims received by VA before October 1, 1997, see § 
3.358. 
 
(2)  Compensated Work Therapy.  With respect to 
claims alleging disability or death due to 
compensated work therapy, this section applies to 
claims that were pending before VA on November 1, 
2000, or that were received by VA after that date.  
The effective date of benefits is subject to the 
provisions of §§ 3.114(a) and 3.400(i), and shall 
not be earlier than November 1, 2000. 
 
(b)  Determining whether a veteran has an 
additional disability.  To determine whether a 
veteran has an additional disability, VA compares 
the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program 
upon which the claim is based to the veteran's 
condition after such care, treatment, examination, 
services, or program has stopped. VA considers each 
involved body part or system separately. 
 
(c)  Establishing the cause of additional 
disability or death.  Claims based on additional 
disability or death due to hospital care, medical 
or surgical treatment, or examination must meet the 
causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims 
based on additional disability or death due to 
training and rehabilitation services or compensated 
work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section. 
 
(1)  Actual causation required.  To establish 
causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or 
death.  Merely showing that a veteran received 
care, treatment, or examination and that the 
veteran has an additional disability or died does 
not establish cause. 
 
(2)  Continuance or natural progress of a disease 
or injury.  Hospital care, medical or surgical 
treatment, or examination cannot cause the 
continuance or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or 
injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot cause 
the continuance or natural progress of a disease or 
injury for which the services were provided. 
 
(3)  Veteran's failure to follow medical 
instructions.  Additional disability or death 
caused by a veteran's failure to follow properly 
given medical instructions is not caused by 
hospital care, medical or surgical treatment, or 
examination. 
 
(d)  Establishing the proximate cause of additional 
disability or death.  The proximate cause of 
disability or death is the action or event that 
directly caused the disability or death, as 
distinguished from a remote contributing cause. 
 
(1) Care, treatment, or examination.  To establish 
that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or 
examination caused the veteran's additional 
disability or death (as explained in paragraph (c) 
of this section); and 
 
(i)  VA failed to exercise the degree of care that 
would be expected of a reasonable health care 
provider; or 
 
(ii)  VA furnished the hospital care, medical or 
surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine 
whether there was informed consent, VA will 
consider whether the health care providers 
substantially complied with the requirements of § 
17.32 of this chapter.  Minor deviations from the 
requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will 
not defeat a finding of informed consent.  Consent 
may be express (i.e., given orally or in writing) 
or implied under the circumstances specified in § 
17.32(b) of this chapter, as in emergency 
situations. 
 
(2) Events not reasonably foreseeable.  Whether the 
proximate cause of a veteran's additional 
disability or death was an event not reasonably 
foreseeable is in each claim to be determined based 
on what a reasonable health care provider would 
have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether 
the risk of that event was the type of risk that a 
reasonable health care provider would have 
disclosed in connection with the informed consent 
procedures of § 17.32 of this chapter. 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover 
v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including diabetes mellitus, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Applying the criteria above to the instant case, the record 
reveals no objective independent medical evidence to support 
the appellant's assertion that the veteran developed a 
decubitus ulcer of the right heel as a result of improper 
treatment at a VA hospital initiated in June 1998.  The Board 
has carefully reviewed the clinical reports from the 
treatment in question rendered by VA beginning in June 1998.  
These reports reflect a confirmed diagnosis of end-stage 
renal disease secondary to diabetes mellitus, which required 
significant medical attention and treatment, to include 
hemodialysis by an upper extremity access graft.  The 
veteran's problems required prolonged bed rest, and he 
eventually developed a right heel decubitus ulcer as a 
result.  The wound was debrided "several times" according 
to a private physician in October 1998, who indicated the 
wound was healing slowly at that time and that the veteran 
had also developed lateral heel ulcerations with necrosis of 
the skin down to the metatarsal heads.

Nothing in the reports from the VA treatment in question 
indicated the veteran's foot ulcers were the result of any 
improper treatment, nor did the private physician who 
completed the October 1998 statement suggest that such was 
the case.  Review of the remaining evidence of record also 
reveals no competent independent evidence suggesting that the 
veteran developed ulcerations of the feet as a result of 
careless, negligent, or otherwise improper VA treatment.  As 
such, entitlement to benefits provided by 38 U.S.C.A. § 1151 
for a decubitus ulcer of the right heel must be denied. 

As the appellant's claim for service connection for the cause 
of the veteran's death is based upon the assertion that there 
was relationship between the decubitus ulcer of the right 
heel and the cause of the veterans' death, and the Board has 
determined that entitlement to the benefits provided by 
38 U.S.C.A. § 1151 for this disability is not warranted, her 
claim for service connection for the cause of the veteran's 
death must also be denied.  In this regard, service-
connection was not in effect for diabetes, renal failure, or 
any other disability at the time of the veteran's death,  
there is otherwise no other evidence linking the veteran's 
death from complications of renal failure to pathology or 
symptomatology related to his military service from 1956 to 
1960, nor is it even claimed by the appellant or her 
representative that there is such a causal connection between 
a disability acquired in service and the cause of the 
veteran's death.  

The Board recognizes the appellant's sincere belief that the 
veteran developed a decubitus ulcer of the right heel as a 
result of improper treatment initiated at a VA hospital in 
June 1998, and her belief that there is some causal 
relationship between such disability and the cause of the 
veteran's death.  While the Board respects her right to offer 
these opinions, the appellant is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen, Espiritu, supra.  Thus, as there is 
otherwise no independent medical evidence of record to 
support the appellant's assertions, they are of minimal to no 
probative value.  While the Board is deeply sympathetic with 
the appellant's loss of her husband, it finds a lack of 
competent medical evidence to warrant a favorable decision as 
to her claims, and must find that the probative weight of the 
positive evidence, which is limited solely to uncorroborated 
lay assertions, is outweighed by the negative evidence of 
record.  As such, the claims must be denied.  See Gilbert, 1 
Vet. App. at 49.   


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right heel decubitus ulcer, for the 
purpose of accrued benefits, is denied.   

Entitlement to service connection for the case of the 
veteran's death is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


